210 F.2d 23
93 U.S.App.D.C. 414
John N. LUCAS, Appellant,v.UNITED STATES of America, Appellee.
No. 11862.
United States Court of Appeals, District of Columbia Circuit.
Jan. 21, 1954.

Appeal from the United States District Court for the District of Columbia.
On appellant's motion to dismiss appeal, to vacate judgment, and to remand case for resentencing.
Mr. Armand I. Robinson, Washington, D.C., for appellant.
Mr. Lewis A. Carroll, Asst. U.S. Atty., Washington, D.C., for appellee.
Before STEPHENS, Chief Judge, and PRETTYMAN and BAZELON, Circuit judges.
[93 U.S.App.D.C. 415] PER CURIAM.


1
The appellant was jointly indicted, for violation of D.C. Code Title 22, Sec. 2901 (1951), with the appellant in Thomas v. United States, 93 U.S.App.D.C.-, 210 F.2d 21, decided this day.  Like Thomas, the appellant was convicted, after he had entered a plea of guilty, and was sentenced to serve six years and eight months to twenty years.  The appellant then moved to 'vacate or correct illegal sentence.'  That motion was denied by the District Court on June 19, 1953.  But that court, the same day, granted leave to the appellant to proceed on appeal without prepayment of costs.  The sole issue on appeal in this case, as in Thomas v. United States, is whether the sentence imposed was greater than the maximum permissible by law.  For the reasons stated in the opinion in the Thomas case, it was.  Therefore, in view of the decision in Thomas v. United States, we reverse the order of the District Court denying appellant's motion to vacate sentence and we remand for resentencing under D.C. Code Title 22, Section 2901.


2
It is so ordered.